Citation Nr: 0200379	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  93-15 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to special monthly pension at the housebound 
rate.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to July 1969.  

This matter returns to the Board of Veterans' Appeals (Board) 
initially on appeal from a May 1992 rating decision of the VA 
RO, which denied the veteran's claim for special monthly 
pension.  

The claim on appeal has twice previously been remanded by the 
Board, in April 1997 for further necessary medical 
development, and in September 1998 for necessary procedural 
development related to the prior remand request.  
Unfortunately, the required development remains to be 
completed, and a Board Remand follows.  


REMAND

A remand is required for four primary reasons: (1) prior 
Board Remand development requests have not been 
satisfactorily completed, if attempted at all; (2) prior VA 
examinations of the veteran have been wholly inadequate; (3) 
the veteran has identified private and VA treatment 
providers, the records of which have neither been requested 
nor obtained at the RO; and, (4) the RO has repeatedly failed 
to identify and rate each of the veteran's disabilities. 
Because the extremely limited development conducted at the RO 
is inadequate, and in clear violation with the Board's prior 
Remand requests of April 1997 and September 1998, the Board 
can take no action other than to issue this third Board 
Remand in hopes that this matter will now be satisfactorily 
developed, and equitably adjudicated.  See Stegall v. West, 
11 Vet. App. 268 (1998).   

Firstly, the United States Court of Appeals for Veterans 
Claims (Court) has specifically mandated that a Board Remand 
confers on the veteran-as a matter of law, the right to 
compliance with Board Remand instructions, and imposes upon 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
Court has indicated, moreover, that if the Board proceeds 
with final disposition of an appeal, and the remand orders 
have not been complied with, the Board itself errs in failing 
to ensure compliance.  Id.  Given those Court pronouncements, 
and the continuing need for necessary development-
development previously requested at the Board, the Board 
finds that a third Remand is required even though it will, 
regrettably, further delay a decision in this matter.  See 
38 C.F.R. §§ 3.327, 19.9 (2001).  

The Board remanded the appeal in April 1997 to provide the 
veteran all appropriate or indicated VA examinations, 
specifically to include an examination for aid and 
attendance.  However, he was provided no such aid and 
attendance examination, despite the Board's specific request.  
Thus, a Stegall violation is indicated.  The veteran's 
representative has requested that this case again be remanded 
for adequate examination.

Secondly, the July 1997 VA general medical, joint, and 
arteries examination reports provide little valuable medical 
information for this appeal-while the extent, severity, and 
very nature of the veteran's disorders are left undetermined, 
the reports read as if the VA examiners where merely guessing 
as to the veteran's medical condition.  Clearly, no 
meaningful examination of his documented clinical history was 
undertaken.  These VA reports are particularly inadequate 
given that the examiners appear to have replied solely on the 
veteran's incomplete, and somewhat confused, reported medical 
history-not any review of his VA claims file or documented 
clinical history located therein.  

Thirdly, the Court has held that VA's duty to assist veterans 
in developing facts pertinent to claims includes obtaining 
pertinent medical records, even if not requested to do so by 
the veteran, when VA is placed on notice that such records 
exist.  Ivey v. Derwinski, 2 Vet. App. 320 (1992).  While the 
June 2001 supplemental statement of the case (SSOC) indicates 
that the veteran failed to reply to the RO's October 1998 
request to identify all past treatment providers, the Board 
notes that it is VA which has a duty to assist in obtaining 
records, not the veteran.  Moreover, the record demonstrates 
that the RO has repeatedly failed to request private 
treatment records even when identified by the veteran.  
Specifically, a July 1997 VA arteries examination report 
makes reference to treatment for heart disorders in 1991 at 
the Phoenix, Arizona VA medical center (VAMC), in 1992 at 
John C. Lincoln Hospital, and in 1995 at Maryvail Hospital.  
A January 1998 medical expense report shows treatment 
beginning in 1997 from R. Chubaty, M.D., and St. Joseph's 
Hospital; and, a January 2000 medical statement of L.M. 
Brown, M.D., indicates treatment since August 1999.  Copies 
of all treatment records should be requested from the above 
identified sources.  The veteran's representative has 
requested that this case again be remanded, so that copies of 
treatment records may be obtained.

Fourthly, a Board Remand is required as the RO has not 
attempted any meaningful compliance with the Board's 
September 1998 Remand request that each and every disorder of 
the veteran be rated appropriately under specific diagnostic 
codes.  In pension cases each of the veteran's disabilities 
must be assigned a percentage rating and the diagnostic codes 
used must be discussed.  Thereafter, all ratings must be 
combined under 38 C.F.R. § 4.25 (2001).  See Roberts v. 
Derwinski, 2 Vet. App. 387, 390 (1992).  This necessary and 
fundamental development has yet to be completed at the RO, 
despite the Board's September 1998 Remand request to do so.  

The issue of entitlement to pension benefits should then be 
considered under the two-prong test enunciated by the Court 
in Talley v. Derwinski, 2 Vet. App. 282 (1992); 
Roberts v. Derwinski, 2 Vet. App. 387 (1992); and Brown v. 
Derwinski, 2 Vet. App. 444 (1992).  In other words, the RO 
must consider the "objective" and the "subjective" 
standards, including 38 C.F.R. Part 3, § 3.321 and Part 4, 
§§ 4.15 and 4.17 (2001).  As in September 1998, the RO's 
attention is directed to the Court's 1992 pronouncements 
regarding the necessary development of pension claims under 
Roberts and Talley.  

The above arguments have been made even more compelling, 
given that there has been a significant change in the law 
during the pendency of this appeal, which only adds emphasis 
to the necessity of the Board requested development.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 
Supp. 2001)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Because of 
the change in the law brought about by the VCAA, a remand in 
this case is required for compliance with the notice and duty 
to assist provisions contained in the new law.  Therefore, 
for these and the other enumerated reasons, a Board Remand is 
required. 

Accordingly, this case is REMANDED for the following:

1.  The RO should appropriately contact 
the veteran and request that he submit 
the names, addresses, and approximate 
dates of treatment of all VA and/or non-
VA (private) care providers who have 
treated him for any mental or physical 
symptomatology, from May 1991 to the 
present.  

Thereafter, the RO should obtain copies 
of any additional VA and/or non-VA 
(private) records dated from May 1991 to 
the present--if not already of record, as 
already identified by the veteran on 
numerous VA examinations, specifically to 
include Drs. Chubaty and Brown, as well 
as all records from Lincoln, Maryvail, 
and St. Joseph's Hospitals.  

As to any private treatment records, the 
RO should first secure the necessary 
release(s), prior to the RO obtaining 
copies of any such records.  The veteran 
should be advised that any failure to 
cooperate in providing the requested 
releases may result in the denial of his 
claim.  

2.  The RO should schedule the veteran 
for all appropriate VA examinations, to 
include psychiatric, general medical, 
heart, joints, spine, and arteries, as 
well as any other VA examination 
suggested by any VA examiner.  

Examination reports should provide 
sufficient detail to rate each 
identified disability under each and 
every specific applicable rating codes 
and criteria, including any criteria 
that may have changed during the 
pendency of the claim.  

3.  The RO must review the claims files 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620-32 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159).  

4.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  The issue of entitlement to 
pension benefits should be considered 
under the two-prong test enunciated by 
the Court in Talley v. Derwinski, 2 Vet. 
App. 282 (1992), and 
Roberts v. Derwinski, 2 Vet. App. 387 
(1992), and the RO must consider both 
the "objective" and the "subjective" 
standards, including 38 C.F.R. Part 3, 
§ 3.321 and Part 4, §§ 4.15 and 4.17 
(2001).  

If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


